Citation Nr: 0946356	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) including as a result of asbestos 
exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type II, including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In December 2006, the Board remanded the claim of service 
connection for COPD for further development.  Also in 
December 2006 and August 2008, the Board advised the Veteran 
that adjudication of his claim of service connection for 
diabetes mellitus, type II, was stayed by the Secretary of 
Veterans Affairs pending final resolution of the decision 
issued by the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
Final resolution of the Court's Haas decision has taken 
place.  See Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008); 
cert. denied, Haas v. Peake, 77 U.S.L.W. 3267, 77 U.S.L.W. 
3426, 77 U.S.L.W. 3429 (U.S. Jan 21, 2009) (No. 08-525).  The 
Board may therefore continue action on this appeal.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that COPD was present in-service or that 
COPD is related to service including the Veteran's alleged 
asbestos exposure.

2.  The preponderance of the competent and credible evidence 
is against finding that the Veteran served in the Republic of 
Vietnam during the Vietnam era and there is no persuasive 
evidence of the Veteran actually being exposed to herbicides 
while on active duty.

3.  The preponderance of the competent and credible evidence 
is against finding that diabetes mellitus, type II, was 
present in-service; diabetes mellitus, type II, manifested 
itself to a compensable degree in the first post-service 
year; or that diabetes mellitus, type II, is related to 
service including the Veteran's alleged herbicide exposure.


CONCLUSIONS OF LAW

1.  COPD was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  Diabetes mellitus, type II, was not incurred or 
aggravated during military service nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  There are also no issues 
as to veteran status.

Letters were sent to the Veteran in March 2003 and January 
2007.  These letters advised the Veteran that he needed to 
establish service connection for COPD and diabetes mellitus, 
type II.  These letters also advised him of the duties he and 
VA shared in developing relevant evidence, to include his 
responsibility for identifying and completing releases for 
any private treatment records he wanted VA to obtain.  He was 
also advised as to how VA assigns effective dates and 
disability ratings.  See January 2007 letter.  Although these 
notice letters were not both provided prior to initial 
adjudication of the claims, the January 2007 letter was 
followed by a readjudication of the claim in the January 2008 
supplemental statement of the case.  This "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letter as well as the March 2004 rating 
decision, January 2005 statement of the case, and the January 
2008 supplemental statement of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development including all 
development required by the M21-1MR for claims based on 
asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 
1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9.  Specifically, the record shows that VA obtained and 
associated with the claims files all identified and available 
in-service and post-service treatment records including the 
Veteran's records from VA Medical Centers in Mountain Home, 
Little Rock, and Poplar Bluff as well as those on file with 
the Social Security Administration.  

As to the claim of service connection for COPD, the Veteran 
was also afforded VA examinations in December 2003 and 
January 2008 which are adequate to adjudicate the claim 
because the examiners reviewed the record on appeal and, 
after examining the claimant, provided an opinion as to the 
origins or etiology of his COPD.  Moreover, the Board finds, 
as will be explained more fully below, that the January 2008 
opinion was supported by citation to relevant records found 
in the claims files.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006).  

As to the claim of service connection for diabetes mellitus, 
type II, while the Veteran was not provided a VA examination 
in connection with this claim, the Board finds that a remand 
for a VA examination is not required when, as in this appeal, 
the service treatment records are negative for the diagnosed 
disorder and the record is negative for the claimed disorder 
for over three decades after the claimant's separation from 
active duty.  See 38 U.S.C.A. § 5103A(d); Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1356 Cir. 2003) (holding that if the evidence of 
record does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim and therefore VA 
does not have an obligation to provide the claimant with such 
an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection"); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history). 

Lastly, the Board finds that the development outlined above 
fully complies with the Board's December 2006 remand 
directives regarding providing adequate VCAA notice, 
obtaining missing identified VA treatment records and Social 
Security Administration record as well as thereafter 
obtaining an opinion as to the relationship between current 
COPD and military service including alleged asbestos 
exposure.  The Board also finds that the post-remand medical 
opinion substantially complied with the Board's remand 
request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(holding that only substantial, and not strict compliance 
with the terms of the request, is required); citing Dyment v. 
West, 13 Vet. App. 141, 146-47 (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).  In this regard, while the post-remand 
VA examiner did not expressly say whether or not the 
Veteran's COPD was due to service, he did expressly say it 
was due to smoking and not to any alleged in-service asbestos 
exposure.  The examiner also noted an error made by the 
earlier VA examiner regarding asbestosis and obstructive lung 
disease.  Therefore, the Board finds that another remand to 
comply with the Board's remand instructions is not required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has COPD and diabetes mellitus, 
type II, due to his military service including his exposure 
to asbestos and/or Agent Orange.  As to his asbestos 
exposure, it is alleged that as a machinist working on steam 
lines and steam pumps covered with asbestos insulation while 
serving on the U.S.S. Maury in August 1963 and the U.S.S. 
Constellation from approximately December 1965 to February 
1967, he was exposed to asbestos because his job frequently 
involved cutting the pipes and insulation in order to work on 
a problem and thereafter putting it back together again.  As 
to his herbicide exposure, it is alleged that he was exposed 
to Agent Orange while serving in the waters off the coast of 
the Republic of Vietnam including by having aircraft fly over 
his vessel which had already started to spray its load of 
herbicides on its way to Vietnam and also by winds carrying 
herbicides that had been spray in Vietnam out to his ship.  
It is also requested that the Veteran be afforded the benefit 
of the doubt.

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Other specifically 
enumerated disorders, including diabetes mellitus, will be 
presumed to have been incurred in service if they are 
manifested to a compensable degree within the first year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

As to disease or injury caused by the alleged asbestos 
exposure, the Board notes that there is no specific statutory 
or regulatory guidance with regard to claims for service 
connection for asbestos-related diseases, but only special 
guidelines for developing these claims.  See M21-1MR, 
Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the claim of service connection for diabetes mellitus, 
type II, the Board finds that the record does not show that 
the Veteran ever stepped foot in the Republic of Vietnam 
during the Vietnam era and neither the claimant's receipt of 
the Vietnam Service Medal or any service on a vessel off the 
shore of the Republic of Vietnam is adequate to establish 
this service.  See Haas, supra; also see July 2003 reply from 
National Personnel Records Center (NPRC).  In fact, in a May 
2003 VA Form 119, Report of Contact, the Veteran told the RO 
that he did not remember ever going on land while serving in 
the waters off the coast of the Republic of Vietnam.  
Therefore, the Board finds that the claimant is not a Vietnam 
Era veteran as defined by law and regulations and the 
presumptions found at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309 are not applicable to the current appeal.  Accordingly, 
the Board will next consider whether he is entitled to 
service connection for diabetes mellitus, type II, on a 
direct basis.  See Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 
(Fed. Cir. 1994).

As to entitlement to service connection for diabetes 
mellitus, type II, and COPD under 38 C.F.R. § 3.303(a), the 
Board notes that service personnel records do in fact 
document the Veteran's claim regarding serving on the U.S.S. 
Maury from May 1963 to August 1963 and on the U.S.S. 
Constellation starting in January 1966.  Moreover, service 
personnel records list his occupational specialty as 
Machinist Mate.  Furthermore, as reported above, the Veteran 
claims that he was exposed to Agent Orange by having aircraft 
fly over his vessel which had already started to spray its 
load of herbicides on its way to Vietnam and also by winds 
carrying herbicides that had been spray in Vietnam out to his 
ship.  

However, service treatment records, including examinations 
dated in March 1963, September 1964, and January 1965, as 
well as the January 1967 separation examination, are negative 
for complaints, diagnoses, or treatment for diabetes 
mellitus, type II, or COPD.  In fact, chest x-rays at the 
September 1964 examination and January 1967 separation 
examination were normal and his sugar was negative at all the 
above examinations.  Moreover, because diabetes mellitus, 
type II, and COPD are not diseases which are diagnosable 
because their signs and symptoms are readily observable to a 
lay person, the Veteran is not competent and credible to 
diagnose the existence of either disorder while on active 
duty.  Furthermore, the record is negative for objective 
evidence of the Veteran's actual exposure to herbicides while 
on active duty and, while the claimant is competent and 
credible to report on the fact that he felt some type of 
substance hit his body when aircraft flew over his ship, he 
is not competent to report that this substance was Agent 
Orange or another herbicide because this finding takes 
special testing and training which he has not shown that he 
had.  Davidson, supra; Jandreau, supra; Buchanan; supra; 
Charles, supra.   Accordingly, entitlement to service 
connection for diabetes mellitus, type II, and COPD based on 
in-service incurrence must be denied despite the fact that 
the Veteran claims to have worked around asbestos in-service 
and the fact that service personnel records document his 
claim of having served on the U.S.S. Maury and U.S.S. 
Constellation as a Machinist Mate.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology for diabetes 
mellitus, type II, and COPD under 38 C.F.R. § 3.303(b), the 
Board finds that the length of time between the Veteran's 
separation from active duty in 1967 and first being diagnosed 
with diabetes mellitus, type II, in 1999 (see private 
treatment records dated from September 1999 to February 2003) 
and COPD in 2002 (see chest x-ray dated in April 2002), to be 
compelling evidence against finding continuity.  Put another 
way, the over three decade gap between the Veteran's 
discharge from active duty in 1967 and the first evidence of 
either disability weighs heavily against his claims.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is also competent to give evidence 
about what he feels; for example, the claimant is competent 
to report that he had problems with breathing since service.  
See Buchanan, supra; Charles, supra.  However, upon review of 
the claims folders, the Board finds that the Veteran's 
assertion that he had this problem since service not 
credible.  In this regard, his claim is contrary to what is 
found in the January 1967 separation examination and post-
service medical records.  In these circumstances, the Board 
gives more credence to the independent medical evidence of 
record, which is negative for complaints, diagnoses, or 
treatment for the claimed disorders for over three decades 
following his separation from of active duty, than the 
Veteran's and his representative's claims.  Therefore, 
entitlement to service connection diabetes mellitus, type II, 
and COPD based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As to service connection for diabetes mellitus, type II, 
based on the initial documentation of the disability after 
service under 38 C.F.R. § 3.303(d), the Board notes that the 
record is negative for a medical opinion finding a causal 
association or link between diabetes mellitus, type II, and 
an established injury, disease, or event of service origin.  
See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  

As to service connection for COPD based on the initial 
documentation of the disability after service under 38 C.F.R. 
§ 3.303(d), the Board notes that at the December 2003 VA 
examination conducted by a nurse, it was opined as follows:

The exposure to asbestos does cause 
interstitial lung damage which produces 
obstructive lung disease and the 
[V]eteran does have COPD.  Therefore, 
[his in-service asbestos exposure] is a 
contributing factor of the development of 
COPD.

As to the subsequent January 2008 VA examination conducted by 
a physician, it was opined as follows:

I found no evidence of x-ray findings 
typical of asbestosis on review of the x-
ray as well as review with the 
radiologist.  His x-ray is typical of a 
long term smoker.  It is felt that the 
nature of his respiratory difficulty and 
problem is COPD/chronic bronchitis from 
his long term smoking history.  I do not 
feel that the [V]eteran has any x-ray 
evidence of asbestosis at this time, and 
therefore I do not feel that he likely 
has an occult asbestosis-related lung 
disorder . . .  I conclusion, medical 
evidence with chest x-ray imaging is not 
consistent with asbestosis lung disease 
but more compatible with his long term 
smoking.  The C-file work-up in the past 
confirms this diagnosis as well . . . 
[While the December 2003 VA examiner 
opined that] . . . the Veteran had 
interstitial lung disease that caused 
chronic obstructive pulmonary disease . . 
. [a]sbestosis does not caused 
obstructive lung disease as obstructive 
lung disease is caused by smoking as well 
as other etiologies but not asbestosis.  
Emphasis added.

The Board finds the January 2008 opinion provided by a 
physician more competent and credible than the December 2003 
opinion provided by a nurse because the later opinion was 
provided by a medical professional with greater expertise.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (holding 
that in evaluating the probative value of medical statements, 
the Board may look at factors such as the individuals 
knowledge and skill in analyzing the medical data); Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record shows that the 
Veteran's COPD was not caused by his exposure to asbestos 
while on active duty.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

As to the Veteran's and his representative's claims that his 
diabetes mellitus, type II, and COPD were caused by his 
military service, including his in-service herbicide and 
asbestos exposure, the Board finds that these conditions may 
not be diagnosed by their unique and readily identifiable 
features and therefore the presence of the disorders is a 
determination "medical in nature" and not capable of lay 
observation.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain, supra, at 127; citing Espiritu, supra.  
Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds the 
Veteran's and his representative's opinions that these 
disabilities were caused by service not competent.  Routen, 
supra; see also Bostain, supra.   The Board also finds that 
the lay statements as to a nexus are outweighed by the record 
outlined above which is negative for complaints, diagnoses, 
or treatment for COPD or diabetes mellitus for over three 
decades following service and which includes a medical 
opinion which says his COPD is not due to service.  Jandreau, 
supra; Buchanan, supra; Charles, supra.   

Based on the discussion above, the Board also finds that 
service connection for diabetes mellitus, type II, and COPD 
are not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

As to service connection for diabetes mellitus, type II, 
based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board finds that they are of no help to the Veteran in 
establishing his claim because the record does not show his 
being diagnosed with diabetes mellitus in the first post 
service year.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for COPD 
including as a result of asbestos exposure and diabetes 
mellitus, type II, including as a result of herbicide 
exposure on a direct and presumptive basis.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for COPD, including as a result of 
asbestos exposure, is denied.

Service connection for a diabetes mellitus, type II, 
including as a result of herbicide exposure, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


